internal_revenue_service number release date index number ------------------------------------------ ----------------------------------------------- ------------------- ------------------------------- department of the treasury washington dc person to contact -------------------- id no ------------- telephone number -------------------- refer reply to cc psi b01 plr-107557-08 date date legend x -------------------------------------------------- --------------------------------------- a b -------------------------------- -------------------------------- c --------------------------- ----------------------------------------------------- trust -------------------------------------------------- ------------------------------------------------ dollar_figurex y date date date date --------- -- ---------------------- -------------------------- ------------------ --------------------- plr-107557-08 date date ------------------------- -------------------------- dear -------------- this responds to a letter dated date submitted on behalf of x requesting certain rulings involving the requirements under sec_1361 of the internal_revenue_code facts the information submitted states that x elected to be an s_corporation effective date the taxpayer represents that as of date a owned shares of x as community_property and that as a result a’s wife b held a half interest in the shares of x titled in the name of a on date a and b created trust an irrevocable_trust that was intended to be treated under subpart e of part of subchapter_j of chapter as being owned by a and b also on date a and b transferred their interests in the shares of x to trust on date trust provided that a and b each had a power to reacquire part of or all the corpus of trust by substituting other_property of an equivalent value and that this substitution power lapses as to each of the grantors upon their death trust further provided that after paying the trustee’s compensation from income income or principal may be paid in the trustee’s discretion to either a or b or both trust further provided that the trustee may distribute in its discretion the income or principal of trust to c the daughter of a and b and that c has the right to withdraw up to the greater of dollar_figurex or y percent of the value of the principal of trust annually trust further provided that following the death of a and b the trustee must distribute the income of trust to c and may continue to distribute the principal of trust to c on date b died taxpayer represents that b’s one-half portion of trust ceased being a grantor_trust on date on date a died the trustee of trust petitioned the probate_court to modify the terms of trust to convert trust into a qualified_subchapter_s_trust qsst on date a judge of the probate_court signed an order the order modifying the terms of trust as requested to provide that all income shall be distributed to c in quarterly or more frequent installments and deleted the provisions of trust that were not consistent with trust being a qsst on date c filed a qsst election on behalf of trust plr-107557-08 the taxpayer requests rulings that trust as modified by the order qualifies as a qsst within the meaning of sec_1361 and that trust has been a permitted s_corporation shareholder of x without interruption since immediately prior to date law and analysis sec_671 provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_1_671-4 provides that a_trust all of which is treated as owned by a husband and wife who make a single return jointly of income taxes for the taxable_year under sec_6013 is considered to be owned by one grantor for purposes of sec_1_671-4 sec_1_671-4 provides that following the death of the decedent the trust or portion of a_trust that ceases to be treated as owned by the decedent by reason of the death of the decedent may no longer report under sec_1_671-4 a_trust all of which was treated as owned by the decedent must obtain a new taxpayer_identification_number upon the death of the decedent if the trust will continue after the death of the decedent sec_672 provides that the term adverse_party means any person having a substantial_beneficial_interest in the trust which would be adversely affected by the exercise or nonexercise of the power which he possesses respecting the trust sec_672 provides that the term nonadverse_party means any person who is not an adverse_party sec_672 provides that the term related_or_subordinate_party means any nonadverse_party who is the grantor's spouse if living with the grantor any one of the following the grantor's father mother issue brother or sister an employee of the grantor a corporation or any employee of a corporation in which the stock holdings of the grantor and the trust are significant from the viewpoint of voting control a subordinate employee of a corporation in which the grantor is an executive for purposes of sec_675 among other provisions a_related_or_subordinate_party shall be presumed to be subservient to the grantor in respect of the exercise or nonexercise of the powers conferred on him unless such party is shown not to be subservient by a preponderance_of_the_evidence sec_673 through specify the circumstances under which the grantor is treated as the owner of a portion of a_trust plr-107557-08 sec_674 provides that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides that sec_674 shall not apply to the following power regardless of by whom held a power to distribute corpus either -- a to or for a beneficiary or beneficiaries or to or for a class of beneficiaries whether or not income beneficiaries provided that the power is limited by a reasonably_definite_standard which is set forth in the trust instrument or b to or for any current income_beneficiary provided that the distribution of corpus must be chargeable against the proportionate share of corpus held in trust for the payment of income to the beneficiary as if the corpus constituted a separate trust sec_675 provides that the grantor shall be treated as the owner of any portion of a_trust in respect of which a power exercisable by the grantor or a nonadverse_party or both enables the grantor to borrow the corpus or income directly or indirectly without adequate interest or without adequate security except where a trustee other than the grantor is authorized under a general lending power to make loans to any person without regard to interest or security sec_675 provides that the grantor shall be treated as the owner of any portion of a_trust in respect of which a power_of_administration is exercisable in a nonfiduciary capacity by any person without the approval or consent of any person in a fiduciary capacity the term power_of_administration includes a power to reacquire the trust corpus by substituting other_property of an equivalent value sec_1_675-1 of the income_tax regulations provides in general that the grantor is treated as the owner of any portion of a_trust if under the terms of the trust instrument or circumstances attendant on its operation administrative control is exercisable primarily for the benefit of the grantor rather than the beneficiaries of the trust sec_1_675-1 provides that the circumstances which may cause administrative controls to be considered exercisable primarily for the benefit of the grantor include the existence of certain powers of administration exercisable in a nonfiduciary capacity by any nonadverse_party without the approval or consent of any person in a fiduciary capacity the term powers of administration includes a power to reacquire the trust corpus by substituting other_property of an equivalent value if a power is not exercisable by a person as trustee the determination of whether the power is exercisable in a fiduciary or a nonfiduciary capacity depends on all the terms of the trust and the circumstances surrounding its creation and administration plr-107557-08 sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for the purposes of sec_1362 a_trust all of which is treated under title_26 subtitle a chapter subchapter_j part i subpart e of the united_states_code as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder of an s_corporation sec_1361 and sec_1_1361-1 of the income_tax regulations provide that for purposes of sec_1361 a_trust that is described in sec_1361 immediately before the death of the deemed owner and that continues in existence after such death is a permitted shareholder but only for the two-year period beginning on the day of the deemed shareholder's death sec_1_1361-1 provides that if stock is held by a_trust described in sec_1_1361-1 the estate of the deemed owner is generally treated as the shareholder as of the day of the deemed owner’s death sec_1361 provides that in the case of a qualified_subchapter_s_trust with respect to which a beneficiary makes an election under sec_1361 a such trust will be treated as a_trust described in sec_1361 and b for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1361 provides that a qsst is a_trust the terms of which require that i during the life of the current income_beneficiary there shall be only one income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary's plr-107557-08 death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary in addition sec_1361 requires that the trust distribute or is required to distribute all its income within the meaning of sec_643 currently to one individual who is a citizen or resident_of_the_united_states a substantially separate and independent share of a_trust within the meaning of sec_663 shall be treated as a separate trust for purposes of sec_1361 and d sec_1_1361-1 provides that if stock is held by a_trust under title_26 subtitle a chapter subchapter_j part i subpart e of the united_states_code the deemed owner is considered to be the shareholder sec_1_1361-1 provides that for purposes of sec_1_1361-1 stock owned by a husband and wife or by either or both of their estates is treated as if owned by one shareholder regardless of the form in which they own the stock for example if husband and wife are owners of a_trust under title_26 subtitle a chapter subchapter_j part i subpart e of the united_states_code they will be treated as one individual both husband and wife must be u s citizens or residents sec_1_1361-1 provides that except as provided in sec_1_1361-1 a_trust all of which is treated under title_26 subtitle a chapter subchapter_j part i subpart e of the united_states_code as owned by an individual whether or not the grantor who is a citizen or resident_of_the_united_states a qualified_subpart_e_trust is a permitted shareholder sec_1_1361-1 provides that if stock is held by a_trust defined in sec_1_1361-1 the estate of the deemed owner is generally treated as the shareholder as of the day of the deemed owner's death however if stock is held by such a_trust in a community_property_state the decedent's_estate is the shareholder only of the portion of the trust included in the decedent's gross_estate and the surviving_spouse continues to be the shareholder of the portion of the trust owned by that spouse under the applicable state's community_property law the estate ordinarily will cease to be treated as the shareholder upon the earlier of the transfer of the stock by the trust or the expiration of the 2-year period beginning on the day of the deemed owner's death if the trust qualifies and becomes an electing qsst the beneficiary and not the estate is treated as the shareholder as of the effective date of the qsst election and the rules provided in sec_1_1361-1 apply sec_1_1361-1 provides that if a_trust ceases to be a qualified_subpart_e_trust satisfies the requirements of a qsst and intends to become a qsst the qsst election must be filed within the 16-day-and-2-month period beginning on the date on which the trust ceases to be such a subpart e trust if the estate of the deemed owner of the trust is treated as the shareholder under sec_1_1361-1 the qsst election may be filed at any time but no later than the end of the 16-day-and-2-month plr-107557-08 period beginning on the date on which the estate of the deemed owner ceases to be treated as a shareholder sec_1_1361-1 provides that the income_beneficiary who makes the qsst election and is treated for purposes of sec_678 as the owner of that portion of the trust that consists of s_corporation stock is treated as the shareholder for purposes of sec_1361 sec_1366 sec_1367 and sec_1368 sec_1_1361-1 provides that if upon the death of an income_beneficiary the trust continues in existence continues to hold s_corporation stock but no longer satisfies the qsst requirements is not a qualified_subpart_e_trust and does not qualify as an esbt then solely for purposes of sec_1361 as of the date of the income beneficiary's death the estate of that income_beneficiary is treated as the shareholder of the s_corporation with respect to which the income_beneficiary made the qsst election the estate ordinarily will cease to be treated as the shareholder for purposes of sec_1361 upon the earlier of the transfer of that stock by the trust or the expiration of the 2-year period beginning on the day of the income beneficiary's death during the period that the estate is treated as the shareholder for purposes of sec_1361 the trust is treated as the shareholder for purposes of sec_1366 sec_1367 and sec_1368 if after the 2-year period the trust continues to hold s_corporation stock and does not otherwise qualify as a permitted shareholder the corporation's s election terminates if the termination is inadvertent the corporation may request relief under sec_1362 sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation the termination is effective on and after the day of the termination revrul_93_79 1993_2_cb_269 provides that a state court order that reforms a_trust to meet the requirements of a qsst is recognized prospectively conclusion based solely on the information submitted and the representations made we conclude that trust as modified by the court qualifies as a qsst within the meaning of sec_1361 we further conclude that trust has been a permitted shareholder of x subject_to the foregoing provided that x's s_corporation_election was otherwise valid and has not otherwise terminated under sec_1362 from date through date a and b were treated as the owners of trust under sec_675 because a and b retained the powers listed in sec_675 however the circumstances surrounding the administration of the trust determined whether the power_of_administration was exercisable in a fiduciary or nonfiduciary capacity this is a question of fact the determination of which must be deferred until the federal_income_tax returns of the parties involved have been plr-107557-08 examined by the internal_revenue_service office where the returns are filed therefore we cannot determine at this time whether a and b were treated as the owners of trust under sec_675 provided that the circumstances indicate that the power_of_administration was exercisable in a nonfiduciary capacity a and b will be treated as the owners of trust under sec_675 we further conclude that trust continued to qualify as a permissible s_corporation shareholder under sec_1361 for the period beginning on date and ending on date except as specifically ruled above we express or imply no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code specifically we express or imply no opinion regarding whether x is otherwise eligible to be an s_corporation or whether trust is otherwise eligible to be a qsst further we express or imply no opinion concerning the tax consequences to trust or any beneficiary thereof concerning the application of sec_1001 with respect to the implementation of i the modifications of trust or ii an order of a court approving any similar modifications this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to x's authorized representative sincerely david r haglund david r haglund senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
